NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Appellant did not
                attempt to demonstrate good cause to excuse the procedural defects on the
                face of the petition. Therefore, we conclude that the district court did not
                err in denying the petition as procedurally barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                        Parraguirre


                                           J.
                Douglas                                    Cherry




                cc:   Eighth Judicial District Court Dept. 15
                      Joseph Alexander Henderson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
     OF

   NEVADA
                                                      2
(0) 1947A to